Title: To John Adams from Timothy Pickering, 17 April 1799
From: Pickering, Timothy
To: Adams, John



Sir,
philadelphia April 17. 1799.

With my letter concerning Mr. Jones, the candidate for the Consulate of New-Orleans, I intended to transmit a Commission, that if it seemed to you expedient to appoint him, his commission might be signed and returned, seeing he will very soon depart for that country. I have now the honor to inclose it.
I inclose also a copy of a note received this day from Mr. Liston, announcing that the loan of the 24 cannon & the shot, for South Carolina, is by his Britannic Majesty converted into a transfer of the property. I have handed to the Secretary his obligation, on behalf of the UStates, to restore them.
We have nearly concluded our conferences with Mr. Liston & General Maitland, on the subject of St. Domingo; and to-morrow or next day I will transmit the result.
I am most respectfully, Sir, / your obt. Servt.
Timothy Pickering